WHITE, Judge.
Section 137.115.1(1) requires that “each county assessor shall appraise, equalize, and adjust the assessed valuation of all real property located within his county in accordance with a two-year assessment and equalization maintenance plan approved by the state tax commission.” If the commission and the county cannot agree on a plan, “then the differences shall be submitted to the circuit court of the county involved for final resolu-*801tion_”1 “The decision of the circuit court may be appealed pursuant to chapter 621, RSMo.”2 Appellant, the State Tax Commission (STC) appeals directly from such a decision of the circuit court. Because the statute requires an appeal to the Administrative Hearing Commission, this Court is without jurisdiction to entertain this appeal, and it is, therefore, dismissed.
Respondents, the assessor and county commissioners of Dunklin County (the County), submitted a two-year assessment and equalization maintenance plan to the STC in December of 1995. As part of that plan, a local construction cost index, a figure by which the value of standard improvements to real property are normalized for local construction costs, was calculated. The County’s plan calculated the index to be 1.40. The STC refused to approve the plan because it held that the proposed index was too low, and that 1.70 was the proper figure. The parties did not resolve this dispute within thirty days, and respondents petitioned the circuit court to resolve the differences. The court, after hearing evidence, found that the proper cost index was 1.56. The STC appealed, and the Court of Appeals, Southern District, issued an opinion dismissing the appeal, but transferred the case to this Court.
First, we consider whether this Court has jurisdiction over this appeal.3 The right to appeal from a circuit court judgment is purely statutory, and where there is no appeal authorized by statute, the appellate court has jurisdiction only to enter an order dismissing the appeal.4 Section 137.115 provides that the decision of a circuit court resolving the differences between the STC and the County “may be appealed pursuant to chapter 621, RSMo.” Chapter 621 governs procedure before the Administrative Hearing Commission (AHC). Granting the AHC the power to review judicial acts of the circuit court would be highly dubious in light of this Court’s holding that the AHC may not exercise “purely judicial” powers.5 Missouri courts have recognized, however, that the legislature has, occasionally, invested circuit courts with non-judicial, administrative functions.6 The statutory language in this case suggests that the legislature sought to delegate an administrative, rather than a judicial, function to the circuit court in section 137.115.1.7 The AHC was created as “an adjunct executive agency to exercise independent and impartial decisionmaking authority in disputes between agencies and those persons affected by their actions.”8 Thus, to the degree that section 137.115 specifies that review of the circuit court’s decision lies under the law dealing with AHC proceedings, it is highly suggestive that the legislature intended that the trial court act in an administrative, rather than a judicial capacity. Also supporting that impression is the fact that the statute refers to the court’s action as a “final resolution” of the “differences” between the parties, and as a “decision,” rather than the *802more natural term in this context, “judgment.”
Section 512.020 depends on the entry of a final judgment to confer jurisdiction upon an appellate court: “Any party to a suit aggrieved by any judgment of any trial court in any civil cause from which an appeal is not ... clearly limited in special statutory proceedings, may take his appeal to a court having appellate jurisdiction from any ... final judgment.” In the few instances where Missouri appellate courts have considered the matter, they have found that statutes conferring appellate jurisdiction based upon the “judgment” of a court were not implicated by the actions of a court acting in a nonjudicial administrative capacity.9
Even more problematic, however, is the fact that the statute directs appeal from the trial court to proceed pursuant to chapter 621. Section 512.020 only confers jurisdiction where “appeal is not ... clearly limited in special statutory proceedings.” In interpreting this section, this Court has held that, where a separate appeals process is specified by law, the general provision contained in section 512.020 is inapplicable.10 This is the case even where, as here, the authorization for the separate appeals process is couched in permissive, rather than mandatory, language.11 Since section 137.115 specifies the proper course from which an appeal of the circuit court’s decision may be taken, no power is conferred on this Court by section 512.020 to consider this appeal.
Because this Court currently lacks jurisdiction over this appeal, it is hereby dismissed.
COVINGTON, J., concurs.
ROBERTSON, J., concurs in separate opinion filed.
LIMBAUGH, J., concurs and concurs in opinion of ROBERTSON, J.
HOLSTEIN J., dissents in separate opinion filed.
BENTON, C.J., and PRICE, J., concur in opinion of HOLSTEIN, J.

. Section 137.115.1(1), RSMo 1994.


. Id.


. See Alumax Foils, Inc. v. City of St. Louis, 939 S.W.2d 907, 910 (Mo. banc 1997) (“In every case it is incumbent on the Court to determine its jurisdiction before reaching the merits of an appeal.”).


. Farinella v. Croft, 922 S.W.2d 755, 756, 757-58 (Mo. banc 1996).


. State Tax Comm'n v. Admin. Hearing Comm’n, 641 S.W.2d 69, 75 (Mo. banc 1982).


. Shawnee Bend Spec. Rd. Dist. v. Camden County, 839 S.W.2d 343, 347 (Mo.App.1992) (holding section 49.220’s requirement that the circuit court sit as county commission in cases where a majority of commissioners are interested in the outcome of a proceeding confers an administrative, rather than judicial function on the circuit court). See also State ex rel. Dietrich v. Danes, 287 S.W. 430, 431 (Mo. banc 1926) (holding statute authorizing county court to set salary of county treasurer was not judicial in nature, but instead was legislative delegation based on the fact that county court was “the agency most familiar with the fiscal affairs and financial condition of the county").


. The question of whether, and to what extent, the legislature may, consistent with the principle of separation of powers, delegate administrative functions to the judicial department has neither been raised nor briefed by the parties in this case. Since we find that this Court lacks jurisdiction to consider this appeal, we do not pass, at this time, on the constitutionality of section 137.115.1.


. State Tax Comm’n, 641 S.W.2d at 75.


. State ex rel. Dietrich, 287 S.W. at 431; Shawnee Bend, 839 S.W.2d at 347.


. J.I.S. v. Waldon, 791 S.W.2d 379, 379 (Mo. banc 1990) (dismissing appeal from circuit filed under section 512.020 and holding juvenile court appeals process described in section 211.261 applied).


.Id. at 379 (although special statutory section dealing with appeals from juvenile court specified only that an appeal may be taken on behalf of the juvenile by the custodian or by the parent, the county juvenile officer could not resort to section 512.020 to confer jurisdiction on appeal).